•— Order unanimously reversed, without costs, and motion denied. Memorandum: The order precluding defendants and striking their answer and amended answer for failure to supply particulars should be reversed and plaintiffs’ motion denied with leave to renew, if appropriate, upon the lifting of the stay in the underlying action (see Azarian v Ettinger, 87 AD2d 980). (Appeals from order of Supreme Court, Monroe County, Curran, J. — motion for preclusion order.) Present — Simons, J. P., Callahan, Denman, Boomer and Moule, JJ.